957 A.2d 211 (2008)
196 N.J. 456
In the Matter of F. Michael GILES, a Judge of the Superior Court.
D-205 September Term 2007
Supreme Court of New Jersey.
September 29, 2008.

ORDER
The Advisory Committee on Judicial Conduct having filed with the Court pursuant to Rule 2:15-15(a), a presentment recommending that F. MICHAEL GILES, a Judge of the Superior Court, be publicly reprimanded for violating Canon 1 (a judge should observe high standards of conduct so the integrity and independence of the judiciary may be preserved), Canon 2A (a judge should respect and comply with the law and act at all times in a manner that promotes public confidence in the integrity and impartiality of the judiciary), *212 Canon 3A(2) (a judge should maintain order and decorum in judicial proceedings), and Canon 3A(3) (a judge should be patient, dignified, and courteous to all those with whom they deal in an official capacity), and for engaging in conduct prejudicial to the administration of justice that brings the judicial office into disrepute, in violation of Rule 2:15-8(a)(4) and (6);
And respondent, through counsel, having accepted the findings and recommendation for discipline of the Advisory Committee on Judicial Conduct and having waived his right to the issuance of an Order to Show Cause and a hearing before the Supreme Court;
And good cause appearing;
It is ORDERED that the findings and recommendation of the Advisory Committee on Judicial Conduct are adopted and F. MICHAEL GILES, a Judge of the Superior Court, is hereby publicly reprimanded.